Citation Nr: 0016913	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the RO in January 1997, a transcript of 
which is of record.


FINDINGS OF FACT

No competent evidence is on file which relates the veteran's 
bilateral hearing loss to his period of active duty, to 
include acoustic trauma therein.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's ears were clinically evaluated as 
normal on his April 1952 application for enlistment 
examination.  His hearing was found to be 15/15 on spoken 
voice testing.  At the time of this examination, the veteran 
reported that he had never experienced running ears.  The 
service medical records show no treatment for or a diagnosis 
of hearing problems during the veteran's period of active 
duty.  On his April 1956 release from active duty 
examination, the veteran's ears were clinically evaluated as 
normal.  His hearing was found to be 15/15 on both whispered 
and spoken voice testing.

The veteran's DD Form 214 reflects that his military 
occupational specialty was that of a hospital corpsman.  His 
related civilian occupation was noted to be that of a first 
aid attendant.

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was received by the RO in June 1995.  
He subsequently underwent a VA audiological evaluation in 
August 1995.  At this examination, the veteran reported that 
he had been experiencing hearing loss since 1953, greater on 
the right than the left.  He further reported that his 
hearing was never the same after he was exposed to an 
explosion while on active duty.  This explosion reportedly 
occurred on the veteran's right side, and he noted some blood 
draining from his ear following the incident.  He reported 
that his hearing did not improve for a considerable amount of 
time following this incident.  Additionally, he reported that 
he experienced occasional ringing on the right side which 
lasted for only a few seconds.  The veteran also reported 
that he had a balance problem, particularly when he had an 
ear infection.  During these occasions, he would get dizzy.  
Further, he reported that he had been experiencing ear 
infections since 1956, usually about once per year or once 
every other year.  The veteran also reported that he had a 
mastoidectomy in 1963 at a private clinic in New Mexico, and 
provided additional details regarding his ear infection 
symptoms.  

The audiological evaluation, itself, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
105+
100
105+
105+
LEFT
15
30
40
50
34

Speech discrimination scores were 56 percent for the right 
ear, and 100 percent for the left ear.  Additionally, it was 
stated that the results of this evaluation revealed profound 
mixed hearing loss in the right ear, and mild to moderate 
high frequency sensorineural hearing loss in the left ear.

Following examination of the veteran's ears, and review of 
the above audiological evaluation, the examiner diagnosed 
chronic otitis media, status-post mastoidectomy; profound 
sensorineural hearing loss in the right ear and moderate 
sensorineural hearing loss in the high frequencies on the 
left; and balance disturbances secondary to the chronic 
otitis media.  The examiner also opined that the veteran's 
bilateral hearing loss "may be in part secondary to noise 
exposure in the service," and, in part, due to the chronic 
otitis media.

In the February 1996 rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss finding that this condition was neither incurred in nor 
caused by his military service.  The veteran appealed this 
decision to the Board.

At his January 1997 personal hearing, the veteran testified 
that he was exposed to acoustic trauma during his period of 
active duty, and described the circumstances thereof.  He 
recounted an incident during a training exercise at Camp 
Pendleton when there was an explosion about 4 to 5 feet to 
his right, and he experienced hearing problems and blood 
flowing from his right ear as a result thereof.  He testified 
that he had no problems with his left ear at that time.  
However, he testified that he was unable to have his ear 
examined by an actual physician until he was transferred from 
Camp Pendleton to his assignment in Japan.  Even then all he 
received was a cursory examination, with no sophisticated 
testing to including a hearing or audiometric test.  The 
veteran also testified about participating in firing drills 
during his active service.  Additionally, he provided 
testimony regarding his post-service treatment and 
symptomatology, including the mastoidectomy and tympanoplasty 
he underwent in 1963.  

The RO subsequently sent requests for medical records to the 
Lovelace Hospital, the Gallup Indian Medical Center, and the 
Phoenix VA Medical Center (VAMC), in accord with the 
veteran's account of his post-service medical treatment.  The 
Phoenix VAMC responded that all records concerning the 
veteran had been transferred to Gallup in October 1996.  The 
Lovelace Hospital responded in April 1997 that all records 
concerning the veteran had been destroyed in a fire in the 
inactive storage area in February 1988.

The only medical records received from the Gallup Indian 
Medical Center were a July 1990 audiological evaluation chart 
and supporting documents.  It is noted that these records 
indicate the veteran had a bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385, with the right more severe 
than the left.  However, nothing in these records related the 
veteran's hearing loss to his period of active duty.

In a May 1997 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
the veteran's bilateral hearing loss.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This presumption 
includes organic diseases of the nervous system such as 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  As a preliminary matter, the Board notes that the 
veteran was not diagnosed with a hearing loss disability 
either during service, or within his first post-service year.  
Thus, the veteran is not entitled to a grant of service 
connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Nevertheless, he may still be entitled to a grant of 
service connection if all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in or aggravated by his active service.  38 C.F.R. § 
3.303(d); Hensley at 160.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss is not well grounded.

The veteran's account of acoustic trauma during service is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Also, the 
evidence clearly shows that the veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  However, the Board finds that no competent medical 
nexus evidence is on file which relates the veteran's current 
hearing loss disability to his period of active duty, to 
include acoustic trauma therein.

The Board notes that the August 1995 VA examiner opined that 
the veteran's bilateral hearing loss "may be in part 
secondary to noise exposure in the service."  However, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held, in a long line 
of cases, that purely speculative medical opinions do not 
provide the degree of certainty required for competent 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  For 
example, the Court has specifically held that a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a plausible claim.  
Bostain, 11 Vet. App. at 127, quoting Obert, 5 Vet. App. at 
33.  The Board is required to follow the precedent opinions 
of the Court.  38 U.S.C.A. § 7269; see also Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Consequently, the Board 
cannot accept the August 1995 VA examiner's opinion as 
establishing the required competent medical nexus in the 
instant case.

With respect to the veteran's own contentions, the Board 
notes that while his military occupational specialty during 
service was that of a hospital corpsman, there is no evidence 
that he is qualified to provide a competent medical opinion 
regarding the etiology of his bilateral hearing loss.  The 
veteran has proffered no evidence that he possesses the 
medical training to provide more than basic, minimal care to 
the injured and sick.  There is no evidence that he received 
any special training or acquired any medical expertise in 
matters related to etiological determinations of conditions 
such as his hearing loss.  See Black v. Brown, 10 Vet. App. 
279, 284 (1997); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Board finds that the veteran's 
contentions regarding his hearing loss do not constitute 
competent medical evidence, and, as such, cannot well ground 
the claim.  Grottveit at 93; Caluza at 504.

To the extent the veteran has alleged continuity of 
symptomatology regarding his hearing loss, the Board notes 
that in Voerth v. West, 13 Vet. App. 117 (1999), the Court 
stated that the holding in Savage does not eliminate the 
requirement of medical nexus evidence when a claimant alleges 
continuity of symptomatology.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Moreover, the Board notes that the first 
competent medical evidence showing a hearing loss disability 
was the July 1990 private audiological evaluation.  As this 
occurred more than 34 years after the veteran's discharge 
from active duty, it supports the conclusion that competent 
medical nexus evidence is necessary in order to well ground 
the veteran's claim.  Since no such opinion is on file, the 
claim is not well grounded.

For the reasons stated above, the Board has determined that 
the veteran's hearing loss claim is not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of the claim is not warranted, and the reasonable 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the RO did not specifically deny the 
veteran's hearing loss claim on the basis of it being not 
well-grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the veteran's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record, and that the RO has sent requests 
for medical records to the facilities identified by the 
veteran.  See McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 
1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 (1995); see 
also generally Stuckey v. West, 13 Vet. App. 163, 175 (1999), 
(observing in part that when it is alleged that there is 
specific evidence that would manifestly well ground a claim, 
VA has a duty to inform the claimant of the importance of 
obtaining this evidence to "complete the application.") 
(Emphasis added).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

